                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI

REBECCA WIGINGTON,                                 )
                                                   )
               Plaintiff,                          )
                                                   )
       vs.                                         )       Case No. 4:19-cv-00723-BCW
                                                   )
OFFICER DUSTIN RAPP,                               )
OFFICER DARRELL SCHMIDLI and                       )
CITY OF INDEPENDENCE, MISSOURI,                    )
                                                   )
               Defendants.                         )


  DEFENDANTS’ MOTION, PURSUANT TO FED.R.CIV.P. 45(d)(2)(B)(i), FOR AN
ORDER COMPELLING TRUMAN MEDICAL CENTER TO PRODUCE DOCUMENTS
              REQUESTED BY SUBPOENA DUCES TECUM


       COME NOW Defendants Dustin Rapp, Darrell Schmidli, and the City of Independence,

Missouri, by and through their undersigned counsel of record, pursuant to Fed.R.Civ.P.

45(d)(2)(B)(i), for their Defendants’ Motion for an Order Compelling (1) Truman Medical Center,

(2)Truman Medical Center – Behavioral Health, and (3) Truman Medical Center – Lakewood, to

Produce Documents Requested by Subpoena Duces Tecum, and state as follows:

       1.      Although Rule 34 permits discovery of documents, electronically stored

information, tangible things, or premises are in the possession, custody, or control of a party to the

action, Baranski v. U.S., No. 4:11–CV–123 CAS, 2014 WL 7335151, at * 8 (E.D.Mo. December

19, 2014)(citing 9 James Wm. Moore, et al., Moore’s Federal Practice § 45.02[3] (3d ed.2014)),

Fed.R.Civ.P. 34(c) provides that production of documents from a non-party can be compelled only

in accordance with Fed.R.Civ.P. 45. Baranski, 2014 WL 7335151, at * 8 (citing Fisher v.

Marubeni Cotton Corp., 526 F.2d 1338, 1341 (8th Cir.1975); Fed.R.Civ.P. 34(c)).




                                              {O0352523}
                                                  1
          2.        Truman Medical Center (2) Truman Medical Center – Behavioral Health, and (3)

Truman Medical Center – Lakewood, (hereinafter “TMC”), the entities to which Defendants’

subpoena duces tecums were directed, is not a party to this action.

          3.        On November 5, 2019, pursuant to Fed.R.Civ.P. 45, Defendant issued a subpoena

duces tecum, seeking disclosure of the medical records of the deceased, Carlos Cruz, 1 to TMC,

Custodian of Medical Records, which was received by TMC on November 11, 2019.

          4.        Fed.R.Civ.P. Rule 45(d)(2)(B) 2 provides that a person commanded to produce

documents or things may serve a written objection to the subpoena. Baranski, 2014 WL 7335151,

at * 8.




          1
          Exhibits A-1, A-2 and A-3 to the subpoena duces tecum requested TMC to produce “any
and all records regarding the following patient: CARLOS ANDRES CRUZ . . . * * * . . . that they
may have regarding Mr. Cruz’ condition and history when under their observation, examination,
care and treatment” (emphasis in original) and requested a copy of the complete file.
          2
              Fed.R.Civ.P. 45(d)(2)(B) states, in relevant part, as follows:

                    (d)    Protecting a Person Subject to a Subpoena; Enforcement.

                           ***

                           (2)     Command to Produce Materials or Permit Inspection.

                                   ***

                                   (B)     Objections. A person commanded to produce
                           documents or tangible things or to permit inspection may serve on
                           the party or attorney designated in the subpoena a written objection
                           to inspecting, copying, testing or sampling any or all of the materials
                           or to inspecting the premises—or to producing electronically stored
                           information in the form or forms requested. The objection must be
                           served before the earlier of the time specified for compliance or 14
                           days after the subpoena is served. . . .

Fed.R.Civ.P. 45(d)(2)(B)(emphasis added).


                                                  {O0352523}
                                                      2
       5.        Pursuant to Fed.R.Civ.P. 45(d)(2)(B)(i) 3, the serving party may move the court for

an order compelling production or inspection. Baranski, 2014 WL 7335151, at * 8.

       6.        Finally, Fed.R.Civ.P. 45(g) 4 provides that a court may hold in contempt a nonparty

who “fails without adequate excuse to obey the subpoena or an order related to it.” Baranski, 2014

WL 7335151, at * 8.

       7.        On November 11, 2019, Ms. Byers, the ROI Supervisor for TMC, Custodian of

Medical Records, faxed letters of objection to the subpoena duces tecums to counsel for

Defendants. These letters, which relied on Missouri Supreme Court Rule 57.09(c) and asserted

state law privileges under R.S.Mo. §§ 191.227 and 491.060, advised Defendants’ counsel that a

representative of TMC would not appear at deposition with the requested patient’s medical

records.

       8.        A party withholding information on a claim that it is privileged has the burden to

establish that the privilege applies. Baranski, 2014 WL 7335151, at * 5 (citing Hollins v. Powell,

773 F.2d 191, 196 (8th Cir.1985)).



       3
           Fed.R.Civ.P. 45(d)(2)(B)(i) states, in relevant part, as follows:

                                (B)    Objections. . . * * * . . . If an objection is made, the
                         following rules apply:

                                        (i)   At any time, on notice to the commanded
                                person, the serving party may move the court for the
                                district where compliance is required for an order
                                compelling production or inspection.

Fed.R.Civ.P. 45(d)(2)(B)(i)(emphasis added).
       4
          Fed.R.Civ.P. 45(g) states: “(g) Contempt. The court for the district where compliance is
required — and also, after a motion is transferred, the issuing court — may hold in contempt a
person who, having been served, fails without adequate excuse to obey the subpoena or an order
related to it.”


                                                {O0352523}
                                                    3
       9.      Because Counts II and III of Plaintiff’s Amended Petition for Damages [DOC # 1-

2] allege violations of 42 U.S.C. § 1983, this case arises under federal law, and Fed.R.Evid. 501

and the federal law of privilege apply and govern. Baranski v. U.S., No. 4:11–CV–123 CAS, 2012

WL 425007, at * 3 (E.D.Mo. February 9, 2012)(citing Hollins, 773 F.2d at 196; Fed.R.Evid.

1101(c)(“The rules on privilege apply to all stages of a case or proceeding”); Ray v. Winslow

House, Inc., 1999 WL 33655723, at *1 (N.D.Iowa January 15, 1999)(“[T]he federal law of

privilege governs all claims of privilege raised in the litigation where the issue is the

discoverability of evidence”)(emphasis added)).

       10.     The mental health of the deceased, Carlos Cruz, is clearly at issue in this case. See

Plaintiff’s Amended Petition for Damages [DOC #1-2].

       11.     Pursuant to Fed.R.Civ.P. 45(d)(2)(B)(i), Defendants are moving this Court for an

order compelling production or inspection of the records requested pursuant to the subpoena duces

tecums to TMC, Custodian of Records.

       WHEREFORE, based on the foregoing, Defendants Dustin Rapp, Darrell Schmidli, and

the City of Independence, Missouri, respectfully request this Court to issue its Order, pursuant to

Fed.R.Civ.P. 45(d)(2)(B)(i), compelling (1) Truman Medical Center, (2) Truman Medical Center

– Behavioral Health, and (3) Truman Medical Center – Lakewood, Custodian of Records, to

produce the documents requested by their respective subpoena duces tecum.

                                             Respectfully submitted,




                                             {O0352523}
                                                  4
                                            FISHER, PATTERSON, SAYLER & SMITH, LLP


                                              /s/ Kenneth J. Berra
                                            Kenneth J. Berra, MO #28620
                                            Eric C. Sexton, MO #40950
                                            Nichole A. Caldwell, MO #67475
                                            Corporate Woods Bldg. #51
                                            9393 W. 110th Street, Suite 300
                                            Overland Park, KS 66210
                                            (913) 339-6757
                                            (913) 339-6187 – Fax
                                            kberra@fisherpatterson.com
                                            esexton@fisherpatterson.com
                                            ncaldwell@fisherpatterson.com
                                            ATTORNEYS FOR DEFENDANTS


                               CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2019, I electronically filed the foregoing with the
Clerk of the Court and that an electronic notice of filing and a copy of the foregoing will
automatically be sent to all counsel of record:

       Daniel T. DeFeo
       G. Dominic DeFeo
       Erika V. Dopuch
       THE DEFEO LAW FIRM
       1627 Main Street, Suite 900
       Kansas City, MO 64108
       Telephone: (816) 581-4600
       Facsimile: (816) 581-4646
       ddefeo@defeolaw.com
       gdefeo@defeolaw.com
       edopuch@defeolaw.com
         and
       Ronald Holliger
       HOLLIGER LAW GROUP
       704 SE Bluebird
       Blue Springs, MO 64014
       ronholliger@gmail.com
       ATTORNEYS FOR PLAINTIFF


                                             /s/ Kenneth J. Berra
                                            Kenneth J. Berra
                                            ATTORNEY FOR DEFENDANTS

                                           {O0352523}
                                               5
